


Exhibit 10.17
 
EXECUTION VERSION


AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC
c/o American Realty Hospitality Trust, Inc.
405 Park Avenue
New York, NY 10022




October 20, 2015


Summit Hotel OP, LP
Each of the Sellers listed on Schedule 1 attached hereto
c/o Summit Hotel Properties, Inc.
12600 Hill Country Boulevard, Suite R-100
Austin, TX 78738
Attention: Chris Eng, Senior Vice President, General Counsel & Chief Risk
Officer


Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
June 2, 2015 (the “Agreement”), by and among the sellers listed on Schedule 1
thereto, Summit Hotel OP, LP and American Realty Capital Hospitality Portfolio
SMT, LLC. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.


Sellers and Purchaser desire to include certain additional terms, as well as
modify certain provisions, within the Agreement, and have agreed to amend the
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment. Specifically, Sellers and Purchaser
intend to extend the time period during which Purchaser shall have the option to
extend the Closing Date.


Accordingly, we hereby agree with you as follows and the Agreement shall be
deemed amended in accordance with Section 14.4 thereof:


1.
Amendment to Section 4.1. The final sentence of Section 4.1 of the Agreement is
hereby amended to read as follows: “Notwithstanding anything to the contrary set
forth herein, Purchaser shall have the right, in its sole and absolute
discretion (and without prejudice to any of its rights under this Agreement), to
extend the Closing Date for a period of up to 60 days upon 5 days’ prior written
notice to Sellers.”



2.
Counterpart Originals. This letter agreement may be executed in several
counterparts, each of which shall be deemed an original, and such counterparts
shall together constitute one and the same agreement.

















Please confirm your agreement with the foregoing by signing and returning the
enclosed execution counterpart of this letter.


Very truly yours,


AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC


By: /s/ Paul C. Hughes
Name: Paul C. Hughes
Title: Authorized Signatory


AGREED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:


SUMMIT HOTEL OP, LP
(Individually and in accordance with Section 14.20 of the Agreement on behalf of
each Seller)


By: SUMMIT HOTEL GP, LLC, its general partner


By: SUMMIT HOTEL PROPERTIES, INC., its sole member




By: /s/ Christopher Eng
Name: Christopher Eng Title: Secretary




Schedule 1
Sellers/Hotels
OWNER
State of Formation
LOCATION
Summit Hotel OP, LP
Delaware
Residence Inn - Jackson, MS
Summit Hotel OP, LP
Delaware
Holiday Inn Express - Vernon Hills, IL
Summit Hospitality I, LLC
Delaware
Courtyard - Germantown, TN
Summit Hotel OP, LP
Delaware
Courtyard - Jackson, MS
Summit Hospitality I, LLC
Delaware
Fairfield Inn & Suites - Germantown, TN
Summit Hospitality I, LLC
Delaware
Residence Inn - Germantown, TN
Summit Hospitality 079, LLC
Delaware
Aloft - Jacksonville, FL
Summit Hotel OP, LP
Delaware
Staybridge Suites - Ridgeland, MS
Summit Hospitality 093, LLC
Delaware
Homewood Suites - Ridgeland, MS
Summit Hospitality I, LLC
Delaware
Courtyard - El Paso, TX




        





